—Appeal from a judgment of the Wyoming County Court (Michael M. Mohun, J.), rendered December 4, 2014. The judgment convicted defendant, upon his plea of guilty, of aggravated criminal contempt, menacing a police officer or peace officer, and attempted aggravated assault upon a police officer or a peace officer.
It is hereby ordered that said appeal from the judgment insofar as it imposed sentence on the conviction of menacing a police officer or peace officer is unanimously dismissed and the judgment is affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of aggravated *1573criminal contempt (Penal Law § 215.52), menacing a police officer or peace officer (§ 120.18), and attempted aggravated assault upon a police officer or a peace officer (§§ 110.00, 120.11) and, in appeal No. 2, he appeals from the resentence imposed on the conviction of menacing a police officer or peace officer. Contrary to defendant’s contention in appeal No. 1, the record establishes that he knowingly, voluntarily, and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence and resentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present—Centra, J.P., Carni, NeMoyer, Curran and Troutman, JJ.